                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

REV. AUGUSTUS SIMMONS ENOCH,                         )
                                                     )
         Plaintiff                                   )        Case No. 1: 19-cv-00026 ERIE
                                                     )
vs.                                                  )
                                                     )        RICHARD A. LANZILLO
DAVID PERRY, ET AL.,                                 )        UNITED STATES MAGISTRATE JUDGE
                                                     )
         Defendants                                  )
                                                     )        ORDER ON MOTION FOR TEMPORARY
                                                     )        RESTRAINING ORDER
                                                     )
                                                     )        ECFNO. 6




         Plaintiff Augustus Simmons Enoch (Plaintiff) has filed an "Order to Show Cause for an

[sic] Preliminary Injunction and a Temporary Restraining Order," which the Court will construe

as a motion for a temporary restraining order/preliminary injunction. ECF No. 6. For the

reasons that follow, the motion is DENIED. 1

I.       Background

         Plaintiff is an inmate incarcerated at the State Correctional Institution at Fore st (SCI-

F orest). He commenced this action with the filing of a motion for leave to proceed in forma

pauperis on February 8, 2019. ECF No. 2. This Court granted that motion on February 11,

2019, and his Complaint was filed the next day. ECF No. 4, ECF No. 5. The Complaint brings

claims against numerous defendants alleging violations of the Plaintiffs rights under the First

and Eighth Amendments to the Constitution (Count I) and the Religious Land Use and

Institutionalized Persons Act, 42 U.S.C. § 2000cc-1, et seq. (Count II). He also brings a claim of



1
 The Parties have consented to the jurisdiction of a United States Magistrate Judge. See ECF Nos. 23, 24, 31, 40;
28 U.S.C. § 636(c).

                                                         I
supervisory liability against several defendants (Count III). On February 12, 2019, he filed a

motion for a temporary restraining order and preliminary injunction pertaining to his medical

care and asking for accommodations for his religion. ECF No. 6.

        In his motion, the Plaintiff states that SCI-Forest personnel sprayed him with "O.C.

spray" on two occasions, once on September 25, 2018 and again on September 26, 2018. 2

Plaintiff asserts that on the second occasion, prison personnel sprayed him with O.C. spray while

he was unconscious. ECF Nos. 7, at p. 2; 7-1 at ,r 3. Plaintiff also claims that prison medical

staff have failed to respond to his sick call requests relating to his breathing and asthma problems

and that he has been denied use of his inhaler/asthma pump. He requests injunctive relief in the

form of an order prohibiting the use of O.C. spray upon him, and directing prison officials to

have him seen on a weekly basis in the "asthma clinic" and to provide him with an

inhaler/asthma pump.

        Plaintiff also seeks prohibitory and mandatory injunctive relief for conduct by the

defendants that Plaintiff asserts has burdened or failed to accommodate the practice of his

religion. This conduct includes the defendants' alleged failure to provide Plaintiff with certain

foods he requires for feast days, fasting, a prayer bag, and to accommodate general dietary

restrictions, and defendants' refusal to allow him to possess a prayer rug while housed in the

restricted housing unit, or "RHU." The Court deferred ruling on Plaintiffs request for injunctive

relief until such time as service was effectuated. ECF No. 8. The Defendants have filed

Responses in opposition to Plaintiffs motion, see ECF Nos. 35, 36, 39, and the Court conducted

a hearing on the motion on June 5, 2019. The matter is now ready for disposition.




2
 O.C. stands for oleoresin capsicum. O.C. spray is commonly known as pepper spray. Torres v. Beverage, 2017
WL 1058910, *I n.2 (W.D. Pa. March 21, 2017).

                                                      2
II.      Standards

         A preliminary injunction is an extraordinary remedy; it "should be granted only in limited

circumstances." American Tel. & Tel. Co. v. Winback & Conserve Program, Inc., 42 F.3d 1421,

1426-27 (3d Cir. 1994). "A plaintiff seeking a preliminary injunction must establish that he is

likely to succeed on the merits, that he is likely to suffer irreparable harm in the absence of

preliminary relief, that the balance of equities tips in his favor, and that an injunction is in the

public interest." Winter v. NRDC, 555 U.S. 7, 20 (2008). The first two are the "most critical

factors: [a movant] must demonstrate that it can win on the merits (which requires a showing

significantly better than negligible but not necessarily more likely than not) and that it is more

likely than not to suffer irreparable harm in the absence of preliminary relief." Reilly v. City of

Harrisburg, 858 F.3d 173, 179 (3d Cir. 2017), as amended (June 26, 2017) (internal quotation

marks omitted). 3 "If these gateway factors are met, a court then considers the remaining two

factors and determines in its sound discretion if all four factors, taken together, balance in favor

of granting the requested preliminary relief." Id. See also Pennsylvania v. Trump, 351 F. Supp.

3d 791,810 (E.D. Pa. 2019).

         Furthermore, because of the intractable problems of prison administration, a request for

injunctive relief in the prison context must be viewed with considerable caution. Rush v.

Correctional Med. Services, Inc., 287 Fed. Appx. 142, 144 (3d Cir. 2008) (citing Goffv. Harper,

60 F.3d 518, 520 (8th Cir. 1995)). This is particularly so where the requested preliminary

injunction "is directed not merely at preserving the status quo but ... at providing mandatory

relief." Punnett v. Carter, 621 F.2d 578, 582 (3d Cir.1980). Where mandatory injunctive relief


3
  In demonstrating the likelihood of success on the merits, a plaintiff need not show that it is more likely than not
that it will succeed. Singer Mgmt. Consultants, Inc. v. Mi/gram, 650 F.3d 223,229 (3d Cir. 2011) (en bane).
Instead, all a plaintiff must show is "a likelihood of success on the merits (that is, a reasonable chance, or
probability, of winning) to be granted relief." Id. (emphasis in original).

                                                           3
is requested, "the burden on the moving party is particularly heavy." Id. Thus, a request for

some form of mandatory injunctive relief in the prison context must be considered "with great

caution" and ''judicial restraint." Goffv. Harper, 60 F.3d 518 (3d Cir.1995).

III. Analysis

          Plaintiffs requested relief falls into two distinct categories: injunctive reliefrelating to

the use of O.C. spray and treatment of his associated asthma/breathing conditions, and injunctive

relief directing the defendants to provide materials necessary for the exercise of his religion.

Plaintiff has not met his burden on either category of injunctive relief, and his motion for

preliminary injunction/temporary restraining order will be denied. Each claim will be addressed

in tum.

          A.     The O.C. Spray Claims

          Plaintiff alleges that he was sprayed with O.C. spray on September 25, 2018. ECF No. 5,

p. 4. After this incident, he claims to have been put in a "hard cell" without his prescribed

asthma pump/inhaler. Id. He states he had difficulty breathing, disruption to his sleep, and

resultant problems with activities such as cleaning, walking, and/or breathing. Id. Plaintiff

claims to have been sprayed with O.C. spray again the next day, September 26, 2018. He claims

to have fallen unconscious before being sprayed. Id. at 4-5. His complaint raises claims under

the First and Eighth Amendments to the U.S. Constitution based on these actions. Id. at 26-27.

Specifically, he claims that Defendants Perry, Byers, Sutherland (incorrectly identified by

Plaintiff at "Sutterlander"), Lamoreaux and Jane Doe conspired to confiscate his asthma pump

and retaliate against him. Id. at 26.




                                                    4
           Plaintiff has not met his burden to show that he is entitled to preliminary injunctive relief.

The record demonstrates that Plaintiff is unlikely to succeed on the merits of this claims against

these Defendants and that he is not facing immediate or irreparable harm. 4

                    1.       The Asthma Pump/Inhaler5

           Plaintiffs motion requested injunctive relief in the form of an order directing the

Defendants to provide him with an asthma pump to be utilized as needed. At the hearing on his

motion, however, Plaintiff acknowledged that he has been provided with an appropriate ibuterol

inhaler/asthma pump and that no one is denying him use of that device as needed for his asthma.

He offered no evidence that his access to or use of this device is threatened in any way. These

admissions moot his request for injunctive relief as it relates to his inhaler. See, e.g., Hughes v.

Pillai, 2007 WL 2407282, at *1 (W.D. Pa. Aug. 20, 2007); Wilson v. Prasse, 325 F. Supp. 9, 12,

(W.D. Pa. 1971). This conclusion is further supported by prison medical records, submitted by

Defendants Lamoreaux and Sutherland, which show that he was given an asthma pump as

recently as April 13, 2019 and that a prescription for such a device is still currently available to

him. ECF No. 36-1, p. 45. Thus, because the requested relief has been provided, the Plaintiffs

request for a preliminary injunction on this claim is denied as moot.

                    2.      The Clinic "Check-Up" List

           Plaintiffs claim for access to the prison asthma clinic is also moot. Plaintiff asks for

injunctive relief ordering the Defendants to place him "back on the asthma clinic for weekly



4
  Having concluded that the Plaintiff has failed to demonstrate a likelihood of success on the merits of his claims or
the threat of immediate or irreparable harm, the Court need not discuss the remaining equitable factors. See Otsuka
Pharmaceutical Co. Ltd., v. Torrent Pharmaceuticals Ltd., 99 F. Supp. 3d 461, 505 n.45 (D.N.J. 2015) (citing
McDavid Knee Guard, Inc. v. Nike USA, Inc., 683 F.Supp.2d 740, 744 (N.D. Ill. 2010) ("If the moving party fails to
demonstrate either [likelihood of success or irreparable harm], then a district court considering a motion for
preliminary injunction need not proceed further with its analysis to deny the preliminary injunction motion.").

5
    The parties use the term "asthma pump" and "asthma inhaler" interchangeably and the Court will as well.

                                                          5
check-ups." ECF No. 7, p. 1. But the medical records show that Plaintiff was readmitted to the

prison's asthma Chronic Care Clinic in mid-April of 2019, and that he refused to attend his

scheduled appointment for medical evaluation. ECF No. 36-1, at 5-6, 8-9. Counsel for the

medical defendants also confirmed at the hearing that the Plaintiff was indeed on the chronic

clinic list. While Plaintiff may desire to be seen with greater frequency, his own testimony

demonstrated that he is receiving reasonable medical care for his asthma and related conditions.

Because he has been provided with the essential relief he has requested, his motion for

preliminary injunction on this claim is moot as well. See, e.g., Yang v. Reno, 852 F. Supp. 316,

327 (M.D. Pa. 1994). Moreover, prison medical records demonstrate that the Plaintiff has been

receiving continuous treatment and care for his asthma and related breathing complaints. See id.,

generally. Thus, even if his claim was not moot, he is unlikely to succeed on the merits against

Defendants Lamoreaux and Sutherland, and the record belies any threat of immediate or

irreparable harm.

                3.     The Use of O.C. Spray

        Plaintiff also seeks injunctive relief which orders the "PA DOC to stop all use of O. C.

spray against plaintiff while in the D.O.C." ECF No. 7, p. 1. As prison medical personnel,

neither Defendant Lamoreaux or Sutherland have control over the use of O.C. spray in the

institution. Thus, he has failed to meet his burden of establishing a likelihood of success on the

merits against those Defendants relating to the use of O.C. spray. As to Defendant Byers, a

prison psychiatrist, the injunctive relief requested regarding the use of 0. C. spray likewise does

not relate to him or the claims Plaintiff brings against. Thus, the Plaintiff is also unlikely to

succeed against that Defendant.




                                                  6
        As to the DOC Defendants, Plaintiff has failed to meet his burden of establishing that the

threat of harm from the O.C. spray is immediate and present. See, e.g., Simmons v. Overmyer,

2018 WL 6078085, *3 (W.D. Pa. Nov. 21, 2018) (citing Raupp v. Federal Bureau of Prisons,

2006 WL 3332089, *1 (W.D. Pa. Nov. 16, 2006)) (emphasis in original). That is, "an injunction

cannot be issued based on past harm." Id. (citing Boyd v. Larson, 2017 WL 1904278, *6 (M.D.

Pa. Apr. 21, 2017). Nor may a preliminary injunction "be used simply to eliminate the

possibility of a remote future injury." Holiday Inns ofAm., Inc., v B&B Corp., 409 F.2d 614,

618 (3d Cir. 1969). Plaintiff does not allege that the use of O.C. spray against him is an ongoing,

continuing concern. He points only to two instances that occurred in the past-both in

September of 2018. See ECF No. 7-1, p. 1. Further, Plaintiffs testimony at the hearing

established that he has not been sprayed with O.C. spray after the events alleged in his

Complaint. Such allegations do not represent the type of "presently existing actual threat" that is

required before injunctive relief may issue. Continental Grp. Inc. v. Amoco Chems. Corp., 614

F.2d 351,359 (3d Cir. 1980) (citations omitted). Thus, his request for an injunction prohibiting

the DOC Defendants from using O.C. spray against him is denied.

       B.      Exercise of Religion Claims

       Plaintiff also brings claims under the First Amendment and the Religious Land Use and

Institutionalized Persons Act (RLUIPA), 42 U.S.C. § 2000cc-1, et seq. He has moved for a

temporary restraining order/preliminary injunction based on alleged violations of his right to

freely exercise his religion. Specifically, he claims the DOC Defendants denied him several

religious accommodations while he was incarcerated at SCI-Forest on and after August 21, 2018.

Here again, Plaintiff has failed to meet his burden of establishing a likelihood of success on the

merits of these claims.



                                                 7
        Plaintiff adheres to the Fellowship of Spiritual Science religion of which he is the founder

and leader. See ECF No. 5, p. 10. He asks the Court to order the DOC Defendants to make the

following accommodations:


                   •   An individual diet ("Trinity diet"); ritualistic prayer ... with ritualistic

                       foods in a snack bag, namely one piece of fruit, 1 bag of cereal and one

                       pack of graham crackers/cheese;

                   •   A weekly day of union to receive three pieces of fruit, 1 bag of cereal and

                       one pack of graham crackers/cheese;

                   •   A celebration from December 31 to January 1 with "a feast of sheep,

                       brown rice, green beans, wheat bread and fruits;"

                   •   A "festival of enlightenment from August 7 to 15 th each year with fried

                       chicken, fried fish, wheat bread, a while pie, cheese, rice (not noodles)

                       beans, com and apple juice;"

                   •   A prayer rug;

                   •   A "seven week fast of enlightenment from June 26 th to August 7th each

                       year" with specialized meals during that time;

                   •   To have his religion (of which he is the leader) listed on his religious

                       preference form;

                   •   Access to his religious books and a "religious box" in which to hold them;

                   •   Access to his tablet to view religious writings while in the Strategic Threat

                       Group Management Unit (STGMU).


Id. at p. 10-26.



                                                  8
                 1.     Reasonable Likelihood of Success on the Merits

                        a.      Religious Diet Claims

         The majority of Plaintiffs claims focus on the need for a specialized diet in order to

practice his religion. An institutionalized person has a right to a special diet for religious reasons

under both the First Amendment's Free Exercise Clause and RLUIPA. See generally

Washington v. Klem, 497 F.3d 272, 276-86 (3d Cir. 2007) (RLUIPA); DeHart v. Horn, 227 F.3d

47, 50-61 (3d Cir. 2000) (First Amendment). The Court will begin with the First Amendment

claim.

         The First Amendment states that, "Congress shall make no law respecting an

establishment of religion, or prohibiting the free exercise thereof ... " U.S. Const, amend. I.

"[C]onvicted prisoners do not forfeit all constitutional protections by reason of their conviction

and confinement in prison." Bell v. Wolfish, 441 U.S. 520, 545, (1979) (citations omitted).

"'Inmates clearly retain protections afforded by the First Amendment, ... including its directive

that no law shall prohibit the free exercise ofreligion."' DeHart v. Horn, 227 F.3d 47, 50 (3d

Cir. 2000) (quoting O 'Lone v. Shabazz, 482 U.S. 342, 348 (1987)).

         But "[t]he mere assertion of a religious belief does not automatically trigger First

Amendment protections. Only those beliefs which are both sincerely held and religious in nature

are entitled to constitutional protection." Id. at 51. Accordingly, "if a prisoner's request for a

particular diet is not the result of sincerely held religious beliefs, the First Amendment imposes

no obligation on the prison to honor that request." Id. at 52.

         Plaintiff filed a declaration in which he states that he is the "revered magi for the

Fellowship of Spiritual Science," that he is the Founder and Herald of that fellowship, and that

he has been "devoted" to this faith for "3, going on 4 years straight." ECF No. 7-1, ,r 13; ECF



                                                   9
No. 7, at 2. He further declares that, despite making numerous requests for religious

accommodations, the Defendants have consistently refused to accommodate his religious

requirements. Id. at~ 14-15. Plaintiff states that he cannot eat "60% of the food served" by the

prison because it does not conform to his religious practice. ECF No. 7 at 4. He also claims to

have lost a "sanificant [sic] amount of weight since entry into SCI-Forest," and that "the lack of

medical care can serious [sic] put the plaintiffs [sic] life at risk and cause irreparable harm." Id.

       The Plaintiff has not, however, identified how his requested special diet is related to the

free exercise of his religion. His declaration contains no explanation or specifics regarding his

religious practices or the tenets of his faith as they relate to the special foods he has requested,

and instead merely states that his requests for accommodations have been denied. See ECF No.

7-1, ~~ 14-15. Thus, it is impossible for the Court to determine, based solely on the Plaintiffs

declaration, whether his religious beliefs as the concern his requested special diet are sincerely,

held. Plaintiff was given an opportunity to elucidate this issue at the hearing on June 5, 2019,

but his testimony failed to reasonably connect his demands with sincerely held tenets of his

religion. At this juncture of the case and due to the paucity of evidence, the Plaintiff has not

demonstrated a likelihood of success on the merits of his First Amendment claim. See, e.g.,

Coleman v. Connections Community Support Programs, Inc., 2018 WL 2694446, at *3 (D. Del.

June 5, 2018).

       Further, Plaintiff acknowledged during the hearing on this matter that many, if not all, of

the foods he demands are available to him, either through the dietary options offered generally

by the prison or by purchasing the items through the commissary. This testimony further negates

a reasonable likelihood of Plaintiffs success on the merits of his claim and any threat of

immediate or irreparable harm.



                                                  10
       The Plaintiff fares no better with his RLUIPA claim. Under that statute, "[n]o

government shall impose a substantial burden on the religious exercise of a person residing in or

confined to an institution ... even if the burden results from a rule of general applicability,"

unless the government demonstrates that the burden is "in furtherance of a compelling

governmental interest" and is "the least restrictive means of furthering that ... interest." 42

U.S.C. § 2000cc-l(a). RLUIPA creates strict scrutiny over governmental burdens on religious

exercise. See Klem, 497 F.3d at 277. If plaintiff "produces prima facie evidence to support a

claim alleging a [RLUIP A] violation ... the government shall bear the burden of persuasion on

any element of the claim, except that the plaintiff shall bear the burden of persuasion on whether

[the challenged practice or law] substantially burdens the plaintiffs exercise ofreligion." Id. §

2000cc-2(b). "[G]overnment" includes any official of a "State, county, municipality, or other

governmental entity created under the authority of a State," as well as any other person "acting

under color of State law." Id. § 2000cc-5(4)(A). A "substantial burden" under RLUIPA:

               exists where: (1) a follower is forced to choose between following
               the precepts of his religion and forfeiting benefits otherwise
               generally available to other inmates versus abandoning one of the
               precepts of his religion in order to receive a benefit; OR (2) the
               government puts substantial pressure on an adherent to
               substantially modify his behavior and to violate his beliefs.

Klem, 497 F.3d at 281. RLUIPA does not permit a court to determine whether the belief or

practice in question is "compelled by, or central to, a system ofreligious belief." 42 U.S.C. §

2000cc-5(7)(a); Cutter v. Wilkinson, 544 U.S. 709, 725 n. 13 (2005). RLUIPA does permit

inquiry into the sincerity of a prisoner's religious beliefs. Cutter, 544 U.S. at 725 n. 13.

Instead, the threshold inquiry "in any First Amendment or RLUIP A case is whether the prison's

challenged policy or practice has substantially burdened the practice of the inmate's religion."

Robinson v. Superintendent, 693 Fed. Appx. 111, 115 (3d Cir. 2017) (citing Klem, 497 F.3d at


                                                  11
277-78). The Court can, however, "look behind the purported religious belief to the extent that

we are questioning whether the belief is honestly held." Id. (citing Cutter, 544 U.S. at 725 n.13;

Africa; 662 F.2d at 1032). So then, to have a reasonable likelihood of success on the merits

under RL UIP A, the Plaintiff here must prevent some evidence that his religious beliefs are

sincerely held. See, e.g., Chase v. City of Philadelphia, 2001 WL 2713749, *5 (E.D. Pa. July 13,

2011). He has not done so on this record.

         As noted above, Plaintiffs declaration and testimony fail to provide any reasonable basis

upon which to determine that his religious beliefs and, by extension, the need for the specialized

diet, are sincerely held. To be clear, the Court is not inquiring into the validity of Plaintiffs

religious beliefs as they relate to his requested diet. See, e.g., Parkell v. Senato, 2016 WL

7217623, at *8 (D. Del. Dec. 13, 2016) ("[I]n addressing a prisoner's request for a particular diet,

the question is not whether such a diet is an orthodox requirement of a particular religion, but

whether the prisoner's belief that such a diet is necessary is sincerely held and religious in nature

in the prisoner's scheme of things.") (citations omitted). But Plaintiff has the burden of

providing evidence from which the Court can ascertain whether his beliefs are "sincerely held"

and he has not done so here.

         The Defendants urge the Court to hold that Plaintiffs religion is anything but. Instead,

they contend it is a thinly-veiled attempt to secure food items the Plaintiff prefers. See ECF No.

35, at 8-9. Of course, to be protected by the First Amendment or RLUIPA, one's beliefs must be

religious. See 42 U.S.C. § 2000cc-5(7)(A). 6 But here, the Court need not make such a

determination. Assuming that they are, the Plaintiff has provided the Court with no evidence

from which to determine whether his beliefs are sincere or reasonable related to the relief he


6
  The statute does not define religion. Instead, RLUIPA states that religious exercise "included any exercise of
religion, whether or not compelled by, or central to, a system of religious belief." 42 U.S.C. § 2000cc-5(7)(A).

                                                         12
requests. Further, while he claims that the Defendants' actions prevent him from practicing his

religion, see, e.g., ECF No. 7 at 3, he provides no evidence as to what those practices

encompass-beyond the requirement of special meals and specific food items. Id. He claims

that "draconian policys [sic]" prevent him from the practice of his faith, but he does not identify

the objectionable policies nor provide any evidence from which the Court can discern the nature

of his religious practices. Java v. Smith, 582 F.3d 410,415 (2d Cir. 2009) (quoting 29 U.S.C. §

2000cc-2(b)). Put another way, the Plaintiff has provided no evidence showing clearly how his

requested diet is based on any particular religious requirement of his faith or how such foods

constitute an exercise ofreligion. See Keystone v. Ponton, 2018 WL 4550452, *5 (W.D. Va.

Sept. 21, 2018) (citing Krieger v. Brown, 496 Fed. Appx. 322, 325 (4 th Cir. 2012).

        Likewise, he has failed to show that he has been forced to eat any religiously proscribed

food items, what such items may be, or "why he cannot simply discard nonconforming food

items, if he received any." Id. Thus, the Plaintiff has not demonstrated a likelihood of success

on the merits of his First Amendment and his RLUIPA claim or the threat of immediate or

irreparable harm as to those claims. As a result, his request for injunctive relief is denied.

                       b.      Use of a Prayer Rug, Tablet and an additional Religious Box

       Plaintiff also seeks an order requiring the Defendants to provide him with "his rug from

his property to pray on an object of worship that he can clean daily." ECF No. 7-1, at 4. But

again, he provides no further evidence explaining why he needs such a rug or how it is connected

to or a required component of his faith. In his brief in support of his motion, Plaintiff states that

the denial of requested religious accommodations "hinder plaintiffs [sic] total ability to practice,

or express his religious beliefs which are mandated via the doctrine and ethics of a seeker." ECF

No. 7 at 5. This is not an explanation of the religious requirement of a prayer rug, but instead a



                                                 13
bald assertion that provides the Court no basis from which it can determine whether Plaintiffs

belief in the need for a prayer rug is sincerely held or even related to his religion. Thus, because

he fails to allege facts showing that the use of an in-cell prayer rug was required by his sincerely

held religious beliefs, he has again failed to meet his burden. See, e.g., Hinds v. Lewis, 2019 WL

2223253, *7 (W.D. Mich. May 23, 2019) (Plaintiffs failure to allege facts showing that the use

of in-cell keyboard produced music was required by his sincerely held religious beliefs defeats

free exercise claim); Burke v. Clarke, 2019 WL 1370874, *5 (March 26, 2019) (Plaintiff offered

no evidence that group religious services, religious items such as prayer rugs, flags, posters or

portraits, hats or incense or holy day meals/feasts are tenets of his faith). 7 The same goes for his

use of a Tablet and an additional religious box exemption. Plaintiff has provided no evidence as

how the use of these items is a tenet of his religion.

         Further, even if Plaintiff provided evidence to support a finding that his requested items

are required by his sincerely held religious beliefs, it is unlikely that the Defendants' restrictions

on those items constitute a substantial burden on his rights. For example, the Court of Appeals

for the Third Circuit has held that the confiscation of a prayer rug furthered a legitimate

penological objective and did not violate the First Amendment. See Pressley v. Beard, 266 Fed.

Appx. 216,218 (3d Cir. 2008). The Court of Appeals for the Tenth Circuit has likewise upheld

the prohibition of inmates having a prayer rug in their cell based on prison officials' concern

regarding prison safety and security. See Hammons v. Sajjle, 348 F.3d 1250 (10th Cir. 2003).

See also Arguello v. Duckworth, l 06 F.3d 403 (7th Cir.1997) (affirming district court's grant of

summary judgment against plaintiff challenging regulations prohibiting possession of certain


7
  At the hearing, the Plaintiff described how the prison's accommodation of the use of a towel instead of a prayer
rug was unacceptable because a towel is washed in the laundry used for the general prison population and, therefore,
would not be protected or sanctified. This is not however, an explanation of how a prayer rug relates to the tenets
and requirements of the Fellowship of Spiritual Science.

                                                        14
religious artifacts). And Plaintiff makes no claim that the lack of a prayer rug, tablet or

additional box prevented him from practicing his religion entirely. See e.g., LaPointe v. Walker,

2010 WL 3724274, at *4 (S.D. Ill. Sept.15, 2010) ("[T]he lack of access to a prayer rug did not

substantially burden LaPointe's right to the free exercise ofreligion ... LaPointe was free to

practice his religion by alternative means .... "); see also, e.g., Swank v. Tanner, 2012 WL

3815635, at *4 (E.D. La. Sept.4, 2012) (similar). Thus, multiple grounds exist to demonstrate

that Plaintiff is unlikely to succeed on the merits of his religious liberty claims and to negate a

finding that he faces immediate or irreparable harm relative to those claims.

IV.    Conclusion

       Plaintiff has failed to provide the Court with evidence upon which to base a finding that

his religious beliefs are sincerely held or that the accommodations he requests are related his

religious beliefs. The Court further finds that Plaintiff has failed to demonstrate that he faces

immediate or irreparable harm based upon the alleged conduct of the Defendants. Therefore, the

Plaintiffs motion for preliminary injunction/temporary restraining order [ECF No. 6] is hereby

DENIED.

       So ordered.


                                               United States Magistrate Judge

Entered this 6th day of June, 2019.




                                                 15
